Citation Nr: 0309820	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for Brown-Sequard Syndrome, 
claimed as numbness and pain in the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served in the United States Army Reserves from 
September 1978 to March 1982, with active duty service from 
November 1978 to August 1979, and in the United States Army 
National Guard from March 1982 to October 1998, with active 
duty service from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  


REMAND

The veteran served on active duty from November 1990 to May 
1991 in Southwest Asia in support of Desert Shield/Desert 
Storm.  He was stationed with a combat support hospital 
where, in the course of various military duties, he injured 
his back.  He further notes that numbness and tingling 
sensations began in his lower extremities in 1992.  In 
support of his contentions, submitted statements from fellow 
service personnel who served with him during the period of 
service at issue.  

In September 1993, the veteran was seen by a private 
physician for lower extremity complaints, but no underlying 
pathology was found.  In October 1995, he saw a private 
neurologist, but EMG and nerve conduction velocity test 
results were negative.  March 1996 MRI results were 
unremarkable.  

In December 1996, the veteran entered Walter Reed Army 
Medical Center (WRAMC), multi-phased Gulf War veteran's 
medical screening program with symptoms of numbness in both 
feet, since 1992.  In December 1996, Brown Sequard syndrome 
was diagnosed and, in April 1997, he underwent T11-12 
laminectomy and T9-L2 posterior spinal fusion, with an iliac 
crest bone graft and titanium hooks and rods.  

The veteran submitted a set orders for active military 
service for twenty-one days, starting on February 18, 1998, 
to be performed at WRAMC, Gulf War clinic, for phase III of 
the multi-phase medical program.  However, those medical 
records are not of record.  Also, the medical records do not 
contain a medical opinion of a nexus between currently 
diagnosed Brown-Sequard syndrome and the veteran's active 
duty service.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  Following appropriate procedures, the 
RO is to obtain from both Walter Reed Army 
Medical Center, Gulf War Health Center, 
Ward 64, and from the National Personnel 
Records Center, copies of the veteran's 
screening/treatment records from February 
1998 to the present time.  If any such 
record are not available, or the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file and the 
veteran and his representative should be 
so notified.  

2.  Once the above-requested information 
has been obtained and incorporated in the 
veteran's claims file, the RO is to 
schedule the veteran for a VA medical 
neurological examination, preferable with 
a neurologist familiar with undiagnosed 
illness and injury sustained during Desert 
Shield/Desert Storm.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder, to 
include service medical records (active 
duty, Army Reserve, and Army National 
Guard), private medical records, and WRAMC 
screening/treatment records, must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that currently diagnosed 
Brown-Sequard syndrome is, in any way, 
related to the veteran's active military 
service. A complete rationale for the 
rendered opinion should be set forth in a 
typewritten report and incorporated with 
the claims file. 

3.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO also must review the claims 
file and ensure that all notification and 
development action required by VCAA as 
stated in 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2000); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2002) are fully 
complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


